Title: From Thomas Jefferson to André Limozin, 6 August 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Aug. 6. 1787.

Your bill in favor of Sartorius was presented to me and paid to-day. There is no change since my last which occasions a fear of sudden hostilities. You may be assured that the courts of London and Versailles are sincerely striving to prevent a war. The king of Prussia has made a late move which wore a threatening aspect; but it is hoped these two powers will be able to recall him to his pacific dispositions. I send one of my servants with my packet of letters which I have taken the liberty to put under cover to you. They are all under address to Doctor Gibbons, an American, who promised me he would call on you for them. Should he fail, I will pray you to put them by a faithful messenger into his hands. Should any accident prevent his arrival at Havre in time, be so obliging as to break open his cover, and to put them under one of your own to any person you please at New York (perhaps best to Mr. Jay) and commit them to the post office. I have the honor to be with much esteem & respect Sir Your most obedient humble servant,

Th: Jefferson

